DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to Applicant’s Remarks filed on May 2nd, 2021, claim 1 remains pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey et al. (US 2014/0256399 A1) in view of Fredella et al. (US 2015/0126263 A1).
Regarding claim 1, Humphrey discloses a keno gaming system comprising: 
a payment acceptor; at least one input device; at least one display device; at least one processor; and at least one memory device that stores a plurality of instructions that, when executed by the least one processor (see fig. 3B and par. [0086], In certain embodiments, the payment device includes one or more of: (a) a bill acceptor into which paper money is inserted to fund the EGM), cause the at least one processor to:
a) responsive to a physical item being received via the payment acceptor, modify a credit balance based on a monetary value associated with the received physical item (see par. [0087], It should be appreciated that when the EGM is funded, the at least one processor determines the amount of funds entered and displays the corresponding amount on a credit display or any other suitable display as described below)
b)    provide a payout table to be used in the play of a keno game (see par [0048], As also illustrated in FIG. 2B, the gaming system displays a paytable 292 for the Keno game);
c)    display a keno number layout having eighty numbers (see fig. 2A and par. [0045], In this example, the gaming system displays (such as on a display device 1116 or 1118, described below) a Keno board 200 including a plurality of Keno board positions 201 through 280. The gaming system displays a different one of the numbers 1 through 80 at each of the Keno board positions);
d)    provide a keno number pool having eighty numbers (see par. [0056], For instance, in an example in which the symbols are numbers, if the pool of numbers includes the numbers 1 through 80 and the first number the gaming system selects from the pool);

f)    display on the keno number layout one or more numbers selected by a player for a first card (see fig. 2B and par. [0047], In this example, as illustrated in FIG. 2B, the gaming system receives a selection of the following ten numbers to form the player number set: 2, 7, 13, 19, 27, 31, 38, 44, 55, and 77);
g)    randomly select and display on the keno number layout twenty numbers from the keno number pool (see fig. 2C and par. [0050], As illustrated in FIG. 2C, the gaming system randomly selects (with replacement) the following twenty numbers from the numbers 1 through 80 to form the gaming system number set: 2, 2, 4, 7, 19, 19, 27, 27, 31, 34, 40, 44, 52, 55, 57, 64, 72, 75, 75, and 80);
h)    determine the number of matches between the randomly selected twenty numbers and the numbers selected by the player on each of the first card (see par. [0050], The gaming system determines any awards by comparing the player number set with the gaming system number set to determine a quantity of matches);
i)    determine whether the number of matches, if any, on each card would result on the player receiving an award based on the pay table (see par. [0050], Thus, the quantity of matches for this play of the Keno game is equal to ten. The gaming system determines an award of 50,000 credits based on paytable 292 and provides the 50,000 credit award to the player);
j) cause the display device to display the award (see par. [0045], an award display 298 that displays any awards won for a play of the Keno game);
k) modify the credit balance in accordance with the award (see par. [0045], the gaming system indicates the player's credit balance, the player's wager, and any awards provided to the player in the form of amounts of credits); and

However, Humphrey does not explicitly disclose that the player plays eight keno cards and wherein the numbers selected by the player on each of the first card, the second card, the third card, the fourth card, the fifth card, the sixth card, the seventh card, and the eighth card are not identical on each card.
Fredella teaches a keno game method where the player can play multiple cards and werein the numbers selected by the player on each of the cards are not identical (see fig. 5A and par. [0002],  In particular, the keno game of the present invention permits a player to play multiple keno cards (or tickets) where the player replicates number selections from a primary or first game card into one or more secondary or later game cards; also see par. [0049], For example, while the invention is described with reference to a game sequence involving four game play cards, it is possible to have any number of cards that is two or more where the first card is the primary card and the other cards are secondary cards; also see par. [0047], In an alternative embodiment of the game shown in flowchart 700 of FIG. 7, the player may select different numbers on the different cards instead of the same set of numbers for all cards to be played). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the keno gaming system of Humphrey to allow the player to play eight cards as suggested by Fredella so that the player can play multiple cards without waiting for another drawing.




Response to Arguments
Applicant's arguments filed May 2nd, 2021 have been fully considered but they are not persuasive. 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the keno gaming system of Humphrey to allow the player to play eight cards as suggested by Fredella so that the player can play multiple cards without waiting for another drawing. This is similar to playing multiple bingo cards or multiple lottery tickets with different combinations of numbers and such an ability would be readily apparent to one of ordinary skill in the art.
In response to applicant's argument that there is no teaching or suggestion in Fredella as to how the method of play of Humphrey would be modified to accommodate a primary keno card and three secondary keno cards, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                       5/4/2021